Citation Nr: 1316495	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  09-29 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a low back disability, for the period prior to December 1, 2008.

2.  Entitlement to an initial evaluation in excess of 40 percent for a low back disability, for the period from December 1, 2008.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION


Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from July 1974 to August 1977.

This matter came before the Board of Veterans' Appeals (Board) from February 2007 and May 2009 rating decisions of the Department of Veterans (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified before a decision review officer at the RO in November 2008, and before the undersigned Veterans Law Judge (VLJ) at the RO in April 2012.  Transcripts of both hearings are associated with the record.

The Board remanded the instant appeal for additional development of the record in October 2012.

In the October 2012 remand, the Board noted that the issues of entitlement to service connection for a knee disability, for posttraumatic stress disorder, and for migraine headaches had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  These issues have not yet been addressed by the AOJ and are again referred for appropriate action.

The Board notes that a Virtual VA e-file exists for this Veteran, and that this file was reviewed in the adjudication of the appeal.


FINDINGS OF FACT

1.  For the period prior to December 1, 2008, the Veteran's low back disability was manifested by lumbosacral flexion limited by pain at 70 degrees and 
combined range of motion of the thoracolumbar spine of 185 degrees; there was no evidence of favorable ankylosis of the entire thoracolumbar spine or of incapacitating episodes of intervertebral disc syndrome.

2.  For the period from December 1, 2008, the Veteran's low back disability has been manifested by lumbosacral flexion limited by pain at 10 degrees and 
combined range of motion of the thoracolumbar spine of 55 degrees; there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine or of incapacitating episodes of intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  Prior to December 1, 2008, the criteria for an evaluation in excess of 10 percent for low back disability were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2012).

2.  From December 1, 2008, the criteria for an evaluation in excess of 40 percent for low back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in May 2005 discussed the evidence necessary to support a petition to reopen a previously denied claim.  The evidence of record was discussed, and the Veteran was told how VA would assist him in obtaining additional relevant evidence.

An October 2005 letter provided similar information, but also discussed the evidence necessary to support a claim for service connection.

In March 2008, the Veteran was advised of the manner in which VA determines disability ratings and effective dates.

An October 2012 letter advised the Veteran of the status of his claim.

The Board finds that the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

The Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection for his low back disability.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  

With respect to VA's duty to assist, VA treatment records and private treatment records have been obtained and associated with the record.  Records were also obtained from the Social Security Administration (SSA).  The Veteran was afforded the opportunity to testify before a decision review officer and the undersigned.  VA examinations were conducted.  The Board finds that the examinations were adequate in that they were conducted by neutral, skilled providers who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing their conclusions.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

As noted, the Veteran also was afforded a hearing before the undersigned during which he presented oral argument in support of his service connection claim. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and asked questions specifically regarding the elements necessary to establish the benefits sought.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the evidence necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the evidence necessary to substantiate his claim. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted.  It has determined that the disability in question has not significantly changed, and that a uniform rating is for application.  

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §4.10 (2012). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2012).  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243 (2012).

The Veteran submitted his claim of entitlement to service connection in February 2005.  Pursuant to his claim, he identified private treatment records.  They reflect a long history of treatment for complaints related to the Veteran's low back, to include surgery and injections.  

In January 2005, the Veteran underwent right superior hypogastric plexus block.  At that time, the diagnosis was post laminectomy syndrome with right sided facet joint arthropathy, sacroiliac joint arthropathy, and sympathetically maintained right sided pain.

A treatment record dated in September 2005 includes the report of a physical examination.  The Veteran had full flexion, extension, rotation, and lateral bending.  Lumbar pain was not reproduced on range of  motion testing.  The Veteran had right low back tenderness over the paravertebral lumbar region, but no tenderness to percussion over the lumbar disc spaces.  Straight leg raising was negative bilaterally.  No sacroiliac joint tenderness was noted.  Sensory was intact, and no neurologic deficit was noted.  

On VA examination in December 2006, the Veteran's history was reviewed.  Physical examination revealed a gait with a short stance phase on the right.  Range of motion testing revealed flexion to 80 degrees and extension to 20 degrees with greatly increased right low back pain and radiation into the right buttock.  Lateral flexion was to 20 degrees on the left and to 15 degrees on the right, with increased right low back pain in both directions.  Rotation was to 30 degrees bilaterally, with increased right low back pain in both directions.  Repetitive motion did not result in change in ranges of motion except that forward flexion was reduced to 70 degrees.  Straight leg raising was positive on the right at 60 degrees and on the left at 70 degrees.  Deep tendon reflexes were 3+ at the left knee and 2+ at the right, and 1+ at the left ankle and 1+ at the right ankle with reinforcement only.  Motor strength was intact.  Sensory was intact on the left, but on the right, it was diffusely decreased with reduced pin sensation.  The assessment was mechanical back pain, status post two surgical interventions.  

In December 2007, the Veteran had a spinal cord stimulator surgically implanted.  In April 2008, the provider noted that the stimulator was functioning well and had been very helpful for pain control.  He indicated that the Veteran had essentially discontinued use of narcotic pain medications.  On examination, the Veteran was ambulatory and in a cheerful mood, moving briskly around the examining room.  

During his November 2008 hearing, the Veteran described his pain and how it limited his activities.  He indicated that his pain was 6-7/10 every day.

In a November 2008 statement the Veteran related that the range of motion exhibited on VA examination was much greater than he ever would attempt in the course of a normal day.  He indicated that he had undergone numerous injections and other treatments for his pain.  

An additional VA examination was carried out in December 2008.  The Veteran's  history was reviewed.  The Veteran reported that that the implanted stimulator offered a limited duration of effectiveness.  He indicated that he experienced severe stiffness by 11 o'clock in the morning which was worse on damp days.  He also endorsed chronic low back pain, leg weakness, and numbness in his right lower extremity.  He denied flare-ups.  Inspection of the Veteran's spine revealed normal posture and an antalgic gait.  Lumbar flattening and scoliosis were noted.  Muscle tone was normal, with the motor examination in the lower extremities being 5/5 in the knees and ankles.  There was no muscle atrophy.  Sensory examination was 2/2 for vibration, light touch and position sense; pinprick was 2/2 on the left and 1/2 on the right.  Reflexes were normal bilaterally.  Range of motion testing revealed flexion to 10 degrees with pain at 10 degrees, with no additional loss of  motion on repetitive use.  Extension was to 5 degrees with pain at 5 degrees; there was no additional loss of motion on repetitive use.  Lateral flexion was to 10 degrees bilaterally, with pain at 10 degrees; repetitive use did not cause additional limitation of motion.  Rotation was to 10 degrees bilaterally with pain at 10 degrees; there was no additional loss of motion with repetitive use.  

In February 2009 the Veteran submitted statements from friends who attested to his pain.  One author indicated that the Veteran had a hard time getting in and out of his vehicle, and that he helped the Veteran by running errands and visiting him at home.  He noted that he did yard work, snow removal, and pool cleaning for the Veteran.  The Veteran's girlfriend observed that the spinal cord stimulator provided only minimal relief.  

At his April 2012 hearing the Veteran indicated that he had depended on a cane for 20 years.  He described the treatment and mediation he had used for his low back disability.  He indicated that since 2008 he had been severely limited in what he could do on a day to day basis.  He noted that prior to that, he had problems, but they were not as bad.

A VA examination was most recently conducted in October 2012.  The Veteran's history was reviewed.  He denied flare-ups.  Physical examination revealed flexion to 30 degrees, with objective evidence of pain at 20 degrees; extension to 10 degrees, with pain at 5 degrees; lateral flexion to 10 degrees bilaterally, with pain at 5 degrees bilaterally; rotation on the right to 20 degrees, with pain at 10 degrees; and rotation on the left to 25 degrees, with pain at 20 degrees.  There was no change in range of motion following repetitive use.  There was tenderness to palpation along the mid-lumbar and paraspinous region with pain radiating to the right buttock.  There was no guarding or muscle spasm.  Strength of hip flexion, knee extension, ankle dorsiflexion, and great toe extension was 5/5 bilaterally; plantar flexion was 4/5 on the right and 5/5 on the left.  There was no muscle atrophy.  Reflexes on the right were hypoactive at 1+ and normal at 2+ on the left.  Sensory examination was normal on the left and decreased on the right.  Straight leg raising was negative.  The examiner indicated that the Veteran had moderate pain and severe parasthesias and numbness on the right.  He concluded that radiculopathy on the right was severe.  He indicated that the Veteran did not have intervertebral disc syndrome.  He noted that the Veteran ambulated with a cane, and that he had slight scoliosis.  

Having reviewed the evidence of record, the Board has determined that for the period prior to December 1, 2008, an evaluation exceeding 10 percent is not warranted.  The 10 percent evaluation for this period contemplates forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A higher evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Such is not shown by the objective evidence of record.  In that regard, the record reflects that in September 2005 the Veteran had full range of motion and that lumbar pain was not reproduced with range of motion testing.  In December 2006, the Veteran had 80 degrees of forward flexion that was reduced to 70 degrees following repetitive use; combined range of motion at that time was 185.  As such, an evaluation in excess of 10 percent for the period prior to December 1, 2008 is not supported by the objective evidence of record.

Moreover, the Board has determined that for the period from December 1, 2008, an evaluation exceeding 40 percent is not warranted.  The current 40 percent evaluation for this period contemplates forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A higher evaluation requires evidence of unfavorable ankylosis of the entire thoracolumbar spine.  The Board acknowledges that the record reflects markedly decreased range of motion on VA examination in December 2008.  However, motion is possible, and the record does not demonstrate fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  As such, the Board concludes that the criteria for an evaluation in excess of 40 percent are not met for the period from December 1, 2008.  

The Board has also considered whether a higher evaluation is warranted pursuant to the criteria for rating intervertebral disc syndrome.  However, there is no evidence showing that bed rest was prescribed by a physician during the periods in question.  Accordingly, a higher evaluation pursuant to the criteria for evaluating intervertebral disc syndrome is not for application.  

The Board accepts that the Veteran has experienced functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluations for the periods considered.  The Board therefore finds that the currently assigned evaluations are appropriate for the Veteran's low back disability.

The Board notes that the Veteran is competent to report that his disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations for the Veteran's low back disability are appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted. As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

      Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected low back disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate rating criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.










CONTINUED ON NEXT PAGE


Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In short, the evidence does not support the proposition that the Veteran's service connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2012).



ORDER

For the period prior to December 1, 2008, entitlement to an initial rating in excess of 10 percent for a low back disability is denied.

For the period from December 1, 2008, entitlement to an initial rating in excess of 40 percent for a low back disability is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


